Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1 and 14 and their respective dependent claims recite “about 45 degrees”. One of ordinary skill in the art would understand the scope of the claimed “about 45 degrees” in view of Figures 2B and 2C.
Claims 11-12 and 17-18 recite an “inertial measurement unit”.
In view of the amendments to the claims dated 11/3/2020, these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathaniel Wallace (Reg 48909) on 1/5/2021
The application has been amended as follows:

1. (Currently Amended) A catheter comprising:
	a monitoring body having an axis extending along a length of the monitoring body; 
	an imaging sensor disposed at a distal end of the monitoring body; and
	a pair of elliptical hoops fixed on the monitoring body and offset from one another, each of the elliptical hoops encircling the monitoring body, wherein a first elliptical hoop of the pair is disposed in a first plane having an angle about 45 degrees to the axis and a second elliptical hoop of the pair is disposed in a second plane having an angle about 45 degrees to the axis and rotated 90 degrees, on the axis, from the first plane such that the pair of elliptical hoops indicate, through their combined appearance with the distal end from a given point of view, an orientation and exact rotational position of the imaging sensor over 360 degrees of rotation of the monitoring body about the axis. 

14. (Currently Amended) A catheter comprising: 
an outer sheath; 
an inner sheath disposed within the outer sheath;
a guidewire;
a monitoring body having an axis disposed along a length of the monitoring body and disposed within the inner sheath; 
an imaging sensor disposed at a distal end of the monitoring body; and
, on the axis,  from the first plane such that the pair of radio-opaque elliptical hoops indicate, through their combined appearance with the distal end in a two-dimensional projection, an orientation of the imaging sensor over 360 degrees of rotation of the monitoring body about the axis. 

Allowable Subject Matter
Claims 1-5 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest the limitations in the independent claims. Particularly, the prior art does not disclose using a pair of markers specifically shaped and arranged in the positions and angles described in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793